DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/29/2019, 11/20/2019, 06/17/2020, and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 5: “an” should be inserted before the recitation of “invalid”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“measuring unit” in claim 1 because it uses a generic placeholder “unit” that is coupled with functional language “measuring” and “configured to 
“determination unit” in claim 1 because it uses a generic placeholder “unit” that is coupled with functional language “determination” and “configured to determine whether the calibration identification information is information of a calibration device corresponding to the sensing device” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier; 
“sensor registration unit” in claim 3 because it uses a generic placeholder “unit” that is coupled with functional language “sensor registration” and “configured to register identification information of the corresponding calibration device” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier;
“sensor pairing unit” in claim 5 because it uses a generic placeholder “unit” that is coupled with functional language “sensor pairing” and “that emits a 
“calibration pairing unit” in claim 5 because it uses a generic placeholder “unit” that is coupled with functional language “calibration pairing” and “that emits the second radio wave, receives the first radio wave, and pairs with a sensing device emitting the first radio wave if identification information stored in the first radio wave matches information stored in the calibration memory” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier;
“sensing device” in claims 9 and 10 because it uses a generic placeholder “device” that is coupled with functional language “sensing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier; and
“calibration device” in claims 9 and 10 because it uses a generic placeholder “device” that is coupled with functional language “calibration” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitation. The Examiner notes that all of the following references to the specification are made with respect to U.S. Patent Application Publication No. 2019/0380596 A1.  
“measuring unit” in claim 1 appears to correspond to a “hardware processor” as described in ¶¶ [0128]-[0129];
“determination unit” in claim 1 appears to correspond to a “hardware processor” as described in ¶¶ [0131]-[0133];  
“sensor registration unit” in claim 3 appears to correspond to a “computer” or “hardware configuration” as described in ¶ [0124];
“sensor pairing unit” in claim 5 appears to correspond to a “computer” or “hardware configuration” as described in ¶ [0124];
“calibration pairing unit” in claim 5 appears to correspond to a “computer” or “hardware configuration” as described in ¶ [0124];
“sensing device” in claims 9 and 10 appears to correspond to a “hardware processor as described in ¶ [0127] and/or the structure described Figs. 1-3 and ¶ [0043]; and
“calibration device” in claims 9 and 10 appears to correspond to a “hardware processor and a memory” as described in ¶ [0127] and/or the structure described Figs. 1-3 and ¶ [0043].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1 recites "information of a calibration device corresponding to the sensing device" in lines 16-17 and “information of a corresponding calibration device” in lines 21-22. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 21-22 will be read as "the information of the corresponding calibration device". Claim 9 recites the same unclear recitations in lines 16-17 and 21-22, so claim 9 is rejected on similar grounds. Claim 10 recites the same unclear recitations in lines 13-14 and 18-19, so claim 10 is rejected on similar grounds. 
	Claims 2-8 are rejected by virtue of their dependence from claim 1. 
	Claim 2 recites “information of the corresponding calibration device” in line 9, and claim 1 recites “information of a corresponding calibration device” in lines 21-22. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 9 of claim 2 will be interpreted to be “the information of the corresponding calibration device”. Claim 3 recites the same unclear recitation in line 9, so claim 3 is rejected on similar grounds. 
Claim 4 recites “a transmitter” in line 2, and claim 1 recites “a transmitter” in line 6. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different 
Claim 4 recites “information of the calibration device corresponding to the sensing device” in lines 4-5, and claim 1 recites “information of a calibration device corresponding to the sensing device” in lines 16-17. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 4 will be interpreted to be “the information of the calibration device corresponding to the sensing device”. 
Claim 5 recites “a sensor pairing unit that emits…, receives…, and pairs….” in lines 7-11 and “a calibration pairing unit that emits…, receives…, and pairs…” in lines 16-20, which include method steps.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)). For the purposes of examination the recitations will be interpreted to respectively be “a sensor pairing unit configured to emit…, receive…, and pair….” and “a calibration pairing unit configured to emit…, receive…, and pair…”

Claim 5 recites “a sensing device emitting the first radio wave” in lines 17-18. Claim 5 also recites “the sensing device further comprises:… a sensor pairing unit that emits a first radio wave” in lines 3-8. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in lines 17-18 will be interpreted to be “the sensing device emitting the first radio wave”. 
Claim 6 is rejected by virtue of its dependence from claim 5. 
Claim 6 recites “pairing” in lines 4, 5, 6, 8, and 10. Claim 5 recites “pairs” in lines 8 and 17. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the recitations should be made clear. 
Claim 7 recites “second biological information” in line 4. Claim 1 recites “second biological information” in line 24. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0179391 A1 (Quintanar, II) in view of US 2014/0046199 A1 (Wang) (cited by Applicant). 
With regards to claim 1, Quintanar, II discloses a biological information measuring apparatus (Fig. 1 and ¶ [0020] disclose a system 100; ¶ [0008] discloses monitoring biological information including blood pressure and blood oxygen)  comprising a sensing device (Fig. 1 and ¶ [0020] disclose a local measurement system 101 and a local replication system 110, the combination of which is being considered to be a sensing device) and a calibration device (Fig. 1 and ¶ [0020] disclose a remote signal acquisition system 120 and a remote sensor 130, the combination of which is being considered to be a calibration device), the calibration device comprising: a measuring unit configured to measure first biological information intermittently (Figs. 1, 4 and ¶ [0032] disclose a remote sensor 130 for measuring blood oxygen saturation of the patient through the use of an interrogation signal from LED’s 434 432 and a response signal detected at the photodiode 436; ¶ [0032] disclose a stimulus drive signal for intermittently activating the remote sensor 130); and a transmitter (Fig. 4 and ¶ [0032] disclose an RF transceiver subsystem 114) configured to transmit, to the sensing device, data including the first biological information (¶ [0032] discloses transmission of a response signal (i.e., biological information) to the local replication system 110), and calibration identification information which is identification information of the calibration device (¶ [0037] discloses the wireless transmission of calibration or identification information to the local replication system 110 via the RF transceiver subsystem; Figs. 4, 5 and ¶¶ [0035]-[0037] disclose sensor head 500 of remote sensor 130 encoding calibration or identification data to identify, for example characteristic of the LED pair such as peak emission wavelengths, relative optical power emitted by each LED for a given input current, and/or the model and serial number of the sensor head 500), and the sensing device comprising: a receiver configured to receive the data and the calibration identification information (¶¶ [0031], [0044] discloses response signals received from the remote signal acquisition system 120 via RF transceiver subsystem 108; ¶ [0037] discloses wireless transmission of calibration or identification information to the local replication system 110 via RF transceiver subsystem 114. Fig. 1 depicts wireless signals must be transmitted between the RF transceiver subsystems 108 and 114); a detector configured to detect a pulse wave in a temporally continuous manner (¶ [0034] discloses that the local measurement system 101 is a pulse oximeter which is able to detect a pulse signal of the finger; ¶ [0040] and Fig. 6B disclose, at step 612, closing the feedback loop and beginning pulse oximeter monitoring, thereby indicating that the local measurement system is configured to provide continuous monitoring after the feedback loop is completed); calibrate the pulse wave based on the first biological information (¶ [0044] discloses the response signal from RF transceiver 114; ¶ [0045] discloses modulating optical absorption based upon the control of the received response signal; ¶ [0030] discloses that the absorption affects the pulse signal detected by the pulse oximeter. The Examiner asserts that the detected pulse wave is calibrated based on the response signal because the optical absorption of the pulse oximeter is modulated by the response signal), and calculate second biological information based on the calibrated pulse wave (¶¶ [0035], [0040] discloses measurement results from the local measurement system 101).
Quintanar, II fails to disclose a determination unit configured to determine whether the calibration identification information is information of a device corresponding to the sensing device; and a calculator configured to, when the calibration identification information is information of a corresponding calibration device, process the pulse wave. 
In the same field of endeavor of monitoring biological information (Abstract of Wang), Wang discloses a determination unit configured to determine whether identification information is information of a device corresponding to the sensing device (¶¶ [0050], [0053] discloses a portable terminal main body 100 which performs a matching verification of an ID tag, wherein the ID tag is generated by a sensing unit 111—see Fig. 2); and a calculator configured to, when the identification information is information of a corresponding device, process the signal (¶ [0053] discloses that the data processing module demodulates the echo signal to determine measurements). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified signal processor of the local replication system 110 of Quintanar, II such that the signal calibration of Quintanar, II is be dependent upon the matching verification based on an ID tag as taught by Wang. The motivation would have been to prevent improper or unwanted devices from being connected. 

With regards to claim 2, the above combination teaches or suggests the sensing device further comprises a sensor memory device configured to pre-store identification information of the corresponding calibration device (¶ [0055] of Wang discloses an application executed by a process for having a recognition code corresponding to the ID tag of the SAW sensor module), and when the calibration identification information is included in the identification information stored in the sensor memory device, the determination unit determines that the calibration identification information is information of the corresponding calibration device (¶ [0055] of Wang discloses that the recognition code corresponding the ID tag is used for the matching verification).

With regards to claim 3, the above combination teaches or suggests the sensing device further comprises a sensor registration unit configured to register identification information of the corresponding calibration device (¶ [0061] of Wang discloses that the stored ID is used for matching, thereby indicating that the ID was, at some point registered (i.e., stored) by the portable terminal main body), and when the calibration identification information is included in the identification information registered in the sensor registration unit, the determination unit determines that the calibration identification information is information of the corresponding calibration device (¶¶ [0060], [0061] of Wang discloses the demodulation of the echo signal if the stored ID is matched with the tag of the sensor module 110).

With regards to claim 7, the above combination teaches or suggests the measuring unit measures the first biological information with higher accuracy than that of second biological information obtained from the detector (¶ [0026] of Quintanar, II indicates that there is an instance in which the accuracy of the local measurement system may suffer from excess noise in relation to the accuracy of the response signal from the remote sensor). 

With regards to claim 8, the above combination teaches or suggests the detector detects the pulse wave for each pulse, and the first biological information and the second biological information indicate blood pressures (Fig. 5 indicates that remote sensor 130 is a pulse oximeter, wherein the response signal is therefore indicative of a pulse signal which varies in relation to blood pressure, thereby indicating that the first biological information is indicative of blood pressures, ¶ [0035] indicates that local measurement system 101 is a pulse oximeter, wherein pulse signals are indicative of changes in blood pressures).

With regards to claim 9, Quintanar, II discloses a method of measuring biological information (Figs. 6A, 6B disclose a method for calibration and subsequent monitoring) by a biological information apparatus (Fig. 1 and ¶ [0020] disclose a system 100; ¶ [0008] discloses monitoring biological information including blood pressure and blood oxygen) comprising a sensing device (Fig. 1 and ¶ [0020] disclose a local measurement system 101 and a local replication system 110, the combination of which is being considered to be a sensing device) and a calibration device (Fig. 1 and ¶ [0020] disclose a remote signal acquisition system 120 and a remote sensor 130, the combination of which is being considered to be a calibration device), the method comprising: in the calibration device comprising: a measuring first biological information intermittently (Figs. 1, 4 and ¶ [0032] disclose a remote sensor 130 for measuring blood oxygen saturation of the patient through the use of an interrogation signal from LED’s 434 432 and a response signal detected at the photodiode 436; ¶ [0032] disclose a stimulus drive signal for intermittently activating the remote sensor 130); and transmitting, to the sensing device, data including the first biological information (¶ [0032] discloses transmission of a response signal (i.e., biological information) to the local replication system 110), and calibration identification information which is identification information of the calibration device (¶ [0037] discloses the wireless transmission of calibration or identification information to the local replication system 110 via the RF transceiver subsystem; Figs. 4, 5 and ¶¶ [0035]-[0037] disclose sensor head 500 of remote sensor 130 encoding calibration or identification data to identify, for example characteristic of the LED pair such as peak emission wavelengths, relative optical power emitted by each LED for a given input current, and/or the model and serial number of the sensor head 500), and in the sensing device: a receiving the data and the calibration identification information (¶¶ [0031], [0044] discloses response signals received from the remote signal acquisition system 120 via RF transceiver subsystem 108; ¶ [0037] discloses wireless transmission of calibration or identification information to the local replication system 110 via RF transceiver subsystem 114. Fig. 1 depicts wireless signals must be transmitted between the RF transceiver subsystems 108 and 114); detecting a pulse wave in a temporally continuous manner (¶ [0034] discloses that the local measurement system 101 is a pulse oximeter which is able to detect a pulse signal of the finger; ¶ [0040] and Fig. 6B disclose, at step 612, closing the feedback loop and beginning pulse oximeter monitoring, thereby indicating that the local measurement system is configured to provide continuous monitoring after the feedback loop is completed); calibrating the pulse wave based on the first biological information (¶ [0044] discloses the response signal from RF transceiver 114; ¶ [0045] discloses modulating optical absorption based upon the control of the received response signal; ¶ [0030] discloses that the absorption affects the pulse signal detected by the pulse oximeter. The Examiner asserts that the detected pulse wave is calibrated based on the response signal because the optical absorption of the pulse oximeter is modulated by the response signal), and calculating second biological information based on the calibrated pulse wave (¶¶ [0035], [0040] discloses measurement results from the local measurement system 101).
Quintanar, II fails to disclose a determining whether the calibration identification information is information of a device corresponding to the sensing device; and, when the calibration identification information is information of a corresponding calibration device, processing the pulse wave. 
In the same field of endeavor of monitoring biological information (Abstract of Wang), Wang discloses a determination unit configured to determine whether identification information is information of a device corresponding to the sensing device (¶¶ [0050], [0053] discloses a portable terminal main body 100 which performs a matching verification of an ID tag, wherein the ID tag is generated by a sensing unit 111—see Fig. 2); and a calculator configured to, when the identification information is information of a corresponding device, process the signal (¶ [0053] discloses that the data processing module demodulates the echo signal to determine measurements). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified signal processor of the local replication system 110 of Quintanar, II such that the signal calibration of Quintanar, II is be dependent upon the matching verification based on an ID tag as taught by Wang. The motivation would have been to prevent improper or unwanted devices from being connected. 

With regards to claim 10, Quintanar, II discloses a non-transitory computer readable medium storing a computer program which is executed by a computer to provide the steps of (Figs. 6A, 6B disclose a method for calibration and subsequent monitoring; ¶ [0037] discloses that the flowchart of Fig. 6A is implemented using a microprocessor 116; ¶ [0037] discloses that the flowchart of Fig. 6B is implemented using a microprocessor 106): measuring first biological information intermittently (Figs. 1, 4 and ¶ [0032] disclose a remote sensor 130 for measuring blood oxygen saturation of the patient through the use of an interrogation signal from LED’s 434 432 and a response signal detected at the photodiode 436; ¶ [0032] disclose a stimulus drive signal for intermittently activating the remote sensor 130); transmitting, to a sensing device, data including the first biological information (¶ [0032] discloses transmission of a response signal (i.e., biological information) to the local replication system 110), and calibration identification information which is identification information of a calibration device (¶ [0037] discloses the wireless transmission of calibration or identification information to the local replication system 110 via the RF transceiver subsystem; Figs. 4, 5 and ¶¶ [0035]-[0037] disclose sensor head 500 of remote sensor 130 encoding calibration or identification data to identify, for example characteristic of the LED pair such as peak emission wavelengths, relative optical power emitted by each LED for a given input current, and/or the model and serial number of the sensor head 500), receiving the data and the calibration identification information (¶¶ [0031], [0044] discloses response signals received from the remote signal acquisition system 120 via RF transceiver subsystem 108; ¶ [0037] discloses wireless transmission of calibration or identification information to the local replication system 110 via RF transceiver subsystem 114. Fig. 1 depicts wireless signals must be transmitted between the RF transceiver subsystems 108 and 114); detecting a pulse wave in a temporally continuous manner (¶ [0034] discloses that the local measurement system 101 is a pulse oximeter which is able to detect a pulse signal of the finger; ¶ [0040] and Fig. 6B disclose, at step 612, closing the feedback loop and beginning pulse oximeter monitoring, thereby indicating that the local measurement system is configured to provide continuous monitoring after the feedback loop is completed); calibrating the pulse wave based on the first biological information (¶ [0044] discloses the response signal from RF transceiver 114; ¶ [0045] discloses modulating optical absorption based upon the control of the received response signal; ¶ [0030] discloses that the absorption affects the pulse signal detected by the pulse oximeter. The Examiner asserts that the detected pulse wave is calibrated based on the response signal because the optical absorption of the pulse oximeter is modulated by the response signal), and calculating second biological information based on the calibrated pulse wave (¶¶ [0035], [0040] discloses measurement results from the local measurement system 101).
Quintanar, II fails to disclose a determining whether the calibration identification information is information of a device corresponding to the sensing device; and, when the calibration identification information is information of a corresponding calibration device, processing the pulse wave. 
(¶¶ [0050], [0053] discloses a portable terminal main body 100 which performs a matching verification of an ID tag, wherein the ID tag is generated by a sensing unit 111—see Fig. 2); and a calculator configured to, when the identification information is information of a corresponding device, process the signal (¶ [0053] discloses that the data processing module demodulates the echo signal to determine measurements). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified signal processor of the local replication system 110 of Quintanar, II such that the signal calibration of Quintanar, II is be dependent upon the matching verification based on an ID tag as taught by Wang. The motivation would have been to prevent improper or unwanted devices from being connected. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quintanar, II in view of Wang, as applied to claim 1 above, and further in view of US 2007/0282175 A1 (Urbaszek)
With regards to claim 4, the above combination is silent with regards to a transmitter that, when the calibration identification information is determined to be not information of the calibration device corresponding to the sensing device, transmits an indication of invalid apparatus to the calibration device. 
 (¶ [0062] discloses a programming device 3 which transmits an error message if identification data is not matched).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate the error message transmitter as taught by Urbaszek. The motivation would have been to notify the user of a failed pairing (¶ [0062] of Urbaszek). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Quintanar, II in view of Wang, as applied to claim 1 above, and further in view of US 2014/0113553 A1 (Brukalo)
With regards to claim 5, the above combination is silent regarding whether the sensing device further comprises: a sensor memory that stores identification information of the calibration device corresponding to the sensing device; and a sensor pairing unit that emits a first radio wave, receives a second radio wave, and pairs with a calibration device emitting the second radio wave if identification information included in the second radio wave matches information in the sensor memory, and the calibration device further comprises: a calibration memory that stores identification information of a sensing device corresponding to the calibration device; and a calibration pairing unit that emits the second radio wave, receives the first radio wave, and pairs with a sensing 
In a related for transmission of signals between devices, Brukalo discloses a first device further comprises: a first memory that stores identification information of a second device corresponding to the first device; and a first pairing unit that emits a first radio wave, receives a second radio wave, and pairs with a second device emitting the second radio wave if identification information included in the second radio wave matches information in the first memory, and the second device further comprises: a second memory that stores identification information of a first device corresponding to the second device; and a calibration pairing unit that emits the second radio wave, receives the first radio wave, and pairs with a first device emitting the first radio wave if identification information included in the first radio wave matches information stored in the second memory (¶¶ [0008], [0068], wherein the use of the RFID tags indicate that the pairing relies upon radio waves). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing device and the calibration device of Quintanar, II such that they are paired according to the method of Brukalo. The motivation would have been to provide a robust pairing method which allows for bi-direction communication (¶ [0068] of Brukalo). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Quintanar, II in view of Wang and Brukalo, as applied to claim 5 above, and further in view of US 2016/0262620 A1 (Rantala)
With regards to claim 6, the above combination is silent regarding whether the sensing device further comprises a sensor cancellation detector that determines whether pairing has been cancelled, and instructs the sensor pairing unit to start pairing when it is determined that pairing has been cancelled, and the calibration device further comprises a calibration cancellation detector that determines whether pairing has been cancelled, and instructs the calibration pairing unit to start pairing when it is determined that pairing has been cancelled.
In a related system for transmitting signals between devices, Rantala discloses a detector that determines whether pairing has been cancelled, and instructs a pairing unit to start pairing when it is determined that pairing has been cancelled (¶ [0022]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pairing systems of the sensing device and the calibration device of the above combination to incorporate the detector that determines whether pairing has been cancelled, and instructs a pairing unit to start pairing when it is determined that pairing has been cancelled as taught by Rantala. The motivation would have been to provide a more resilient pairing system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791  

/MATTHEW KREMER/Primary Examiner, Art Unit 3791